Citation Nr: 1112993	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  10-04 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a service connection claim for a left shoulder disorder, and if so, whether service connection may be granted.

2.  Whether new and material evidence has been presented to reopen a service connection claim for the residuals of a mouth injury, and if so, whether service connection may be granted.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to November 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  Jurisdiction has since been returned to the RO in Nashville, Tennessee.  

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of those proceedings has been associated with the Veteran's claims file.

The Board has determined that new and material evidence sufficient to reopen the Veteran's service connection claims for a left shoulder disorder and the residuals of a mouth injury has been received.  However, the Board has determined that further development is warranted before the reopened claims may be adjudicated.  Accordingly, these claims are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC for further development before the claims are readjudicated.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  In a rating decision issued in April 1980, the RO denied service connection for a left shoulder disorder and the residuals of a mouth injury.  Following receipt of notification of this determination, the Veteran did not timely perfect an appeal, and the decision became final.

2.  The evidence submitted since April 1980 is not cumulative, relates to an unestablished fact, and raises a reasonable possibility of substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for a left shoulder disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  

2.  New and material evidence has been submitted, and the Veteran's claim of entitlement to service connection for the residuals of a mouth injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As to the reopening of the Veteran's service connection claims, the Board is granting the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further considered.

Claim to Reopen

In April 1980, the RO denied service connection for a left shoulder disorder and the residuals of a mouth injury, and this decision became final after the Veteran failed to perfect an appeal of the denial of these claims.  However, a previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

As reflected in the rating decision issued in April 1980, the RO initially denied the Veteran's claims because the evidence of record failed to show that the Veteran had developed chronic residual disabilities of his left shoulder and mouth as the result of service.  The RO acknowledged that the Veteran's service treatment records reflected that he was involved in an altercation during service and sustained a shoulder injury, but failed to find that the evidence suggested that the Veteran sustained permanent residual left shoulder disability as the result of this altercation, or any injury to the mouth.   

Since the issuance of this rating decision, the evidence added to the record includes the Veteran's testimony that during an August 1969 in-service altercation, he injured his shoulder and mouth, causing a permanent shoulder disorder and oral impairment involving missing teeth and damage to his oral cavity.  In support of his contentions, the Veteran has submitted a photograph of himself upon enlistment to service, in which no missing teeth are evident, and subsequent dental x-rays reflecting missing front teeth.  The Veteran has also submitted VA treatment records reflecting diagnoses of osteoarthritis in conjunction with the Veteran's reports of experiencing chronic left shoulder pain.  The Board finds that this newly submitted evidence, when presumed credible, suggests a nexus between the Veteran's current left shoulder and oral and dental disorders and service.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) (holding that evidence is presumed credible for the limited purpose of determining its materiality).  As such, the newly submitted evidence raises a reasonable probability of substantiating the Veteran's claims and therefore serves as a basis for reopening the claims.  
  

ORDER

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for a left shoulder disorder is reopened, and to this extent the Veteran's appeal is granted. 

New and material evidence having been presented, the Veteran's claim of entitlement to service connection for the residuals of a mouth injury disorder is reopened, and to this extent the Veteran's appeal is granted. 


REMAND

After reviewing all of the evidence of record, the Board determines that further evidentiary development is warranted before the Veteran's reopened service connection claims for a left shoulder disorder and residuals of a mouth injury may be adjudicated on their merits.

As referenced above, the Veteran contends that as the result of an in-service altercation in August 1969, he sustained extensive injuries to his mouth, resulting in tooth loss and jaw pain, and to his left shoulder, resulting in a permanent shoulder impairment.  

Turning first to the Veteran's service connection claim for residuals of a mouth injury, the Board notes that for compensation purposes, veterans having a service-connected noncompensable dental condition determined to be the result of combat wounds or other service trauma will be eligible for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 17.161(c).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for one-time outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 (2009); see also Byrd v. Nicholson, 19 Vet. App. 388, 393 (2005), 38 U.S.C.A. § 1712 (West 2002).  Acute periodontal disease will not be considered service-connected for treatment purposes.  38 C.F.R. § 3.381(e) (2010).

Moreover, when applicable, a determination will be made as to whether a defective, missing, or diseased tooth, or diseased periodontal tissue, is due to a combat wound or other service trauma.  38 C.F.R. § 3.381(b) (2010).  The significance of finding that a dental condition is due to service trauma is that a veteran will be eligible for VA dental treatment for the condition without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2010).

The Veteran's service treatment records reflect that in March 1969, a dental treatment record mapping the Veteran's teeth indicated that his two front teeth, numbers 8 and 9, were intact.  Moreover, as referenced above, a photograph of the Veteran presumably taken shortly after his entrance into service reveals two intact upper front teeth.  However, an August 16, 1969 service treatment record reflects that the Veteran's tooth 9 was missing and that his tooth 8 was damaged, but the root remained in socket.  An August 18, 1969 service treatment record reflects the Veteran's report that he was involved in an altercation two days prior (August 16, 1969).  Moreover, subsequent service dental records indicate that the Veteran's four upper front teeth, 7 through 10, were indicated as absent.  

Given the evidence of record reflecting that the Veteran was involved in an in-service altercation that resulted in tooth loss and reportedly damage to his mouth structure, the Board finds that the Veteran should be afforded an appropriate VA examination and medical opinion to determine the nature and extent of any current oral disability that resulted from the Veteran's service trauma.  In conjunction with this examination, the Veteran's service dental treatment records should be reviewed and interpreted by a qualified medical professional.

Turning next to the Veteran's claimed left shoulder disorder, the Veteran's service treatment records reflect that on August 18, 1969, the Veteran reported experiencing sharp pain in his left shoulder and limited left shoulder movement since his involvement in an altercation two days prior.  The treating medical professional noted that the Veteran had tenderness of his deltoid with limited shoulder elevation but good shoulder strength and diagnosed the Veteran to have acromioclavicular strain.  However, no left shoulder abnormalities were noted on the Veteran's separation physical medical examination.  A February 1980 VA treatment record reflects the Veteran's reports of experiencing a left shoulder impairment since dislocating his left shoulder after being involved in a fight during service during which his teeth were also knocked out.  The Veteran was diagnosed to have status-post old left shoulder dislocation, left thoracic outlet syndrome, and left shoulder osteoarthritis.  The Veteran's current VA treatment records reflect the Veteran's complaints of experiencing shoulder pain as early as 2003, and current records reflect a diagnosis of osteoarthritis in conjunction with his complaints of left shoulder pain.  

While the evidence of record reflects that the Veteran experienced an in-service left shoulder injury and has sought treatment for left shoulder pain in 1980 and again from 2003 to the present, it is not clear from the record as to whether the Veteran's current left shoulder disability resulted from his in-service injury.  In that regard, there is no medical opinion of record addressing the etiology of the Veteran's current left shoulder disorder.  Accordingly, the Board finds that a VA examination and medical opinion should be obtained to address the etiology of the Veteran's current left shoulder disorder and determine its potential relationship to service.

Additionally, any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.  38 C.F.R. § 3.159(c)(2) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment record from December 2009 to the present.

2.  Schedule the Veteran for an appropriate VA examination to determine the residuals of the Veteran's documented in-service mouth and dental trauma.

The claims file and a copy of this Remand should be reviewed by the examiner, including the Veteran's service treatment records reflecting his dental trauma in August 1969, at which time tooth 9 was noted as missing and tooth 8 was noted to have only the root remaining in its socket, and subsequent service dental treatment records reflecting that teeth 7 through 10 were missing.  After conducting a physical examination of the Veteran's mouth and teeth, the examiner should state whether there are any current residuals of the Veteran's in-service trauma, including whether it is at least as likely as not that any defective, missing, or diseased teeth, or diseased periodontal tissue, is due to service trauma.

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any currently-diagnosed left shoulder disorder and its potential relationship to service.

The claims file and a copy of this Remand should be reviewed by the examiner, including the Veteran's service treatment records reflecting his left shoulder treatment in August 1969, his separation physical medical examination noting no left shoulder abnormalities, his February 1980 VA treatment for a left shoulder disorder, and subsequent VA treatment records reflecting his continued complaints of left shoulder pain and related treatment.  After conducting a physical examination of  the Veteran, the examiner is asked to opine whether it is at least as likely as not that any currently diagnosed left shoulder disorder is related to service.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

4. Thereafter, the Veteran's claims should be readjudicated.  If either claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 



handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


